Citation Nr: 0938834	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

The Veteran testified before a decision review officer (DRO) 
at a hearing in August 2006 and before the undersigned Acting 
Veterans Law Judge at a hearing in February 2008.  
Transcripts of the hearings are of record.

The case was remanded by the Board in June 2008 for 
additional development.  

While claims of service connection for a bilateral knee 
disability and a higher initial rating for posttraumatic 
stress disorder (PTSD) were also remanded, these issues are 
no longer in appellate status because the RO granted service 
connection for a bilateral knee disability in a March 2009 
rating decision, and awarded the Veteran a higher initial 
rating for his PTSD of 100 in an August 2008 rating decision, 
effective from May 20, 2005, the date of award of service 
connection.  See Grantham v. Brown, 114 F. 3d 1156, 1159 
(Fed. Cir. 1997) (the RO's award of service connection for a 
particular disability constitutes a full award of benefits on 
the appeal initiated by the Veteran's notice of disagreement 
on such issue).  Accordingly, the only issues on appeal are 
as stated on the cover page of this decision.  

The issues of service connection for a bilateral hip 
disability and a low back disability being remanded are 
addressed in the remand portion of the decision below.


FINDING OF FACT

The Veteran does not have hypertension that is related to his 
military service, including being caused or made worse by 
service-connected PTSD.


CONCLUSION OF LAW

The Veteran does not have hypertension that was incurred in 
or aggravated during active military service or that is that 
is secondary to his service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  
The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2005, March 2006, and August 2008, before the AOJ's initial 
adjudication of the claim.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  Notice provided to the Veteran in 
August 2008 advised him of the evidentiary requirements of 
establishing service connection on a secondary basis.

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, 
after the August 2008 notice was provided to the Veteran, the 
claim was readjudicated in a July 2009 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of her increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained 
in June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the June 2009 VA opinion obtained in 
this case was sufficient, as it was predicated on a full 
reading of the VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, 
the statements of the appellant, and provide explanations for 
the opinions stated.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).
The Veteran contends that his hypertension is related to his 
military service, including that it is aggravated by his 
service-connected PTSD.  His STRs are of record and show no 
complaints of, or treatment for, hypertension.  His discharge 
examination dated in February 1968 reveals that his blood 
pressure was 138/64.  

Of record are numerous VA treatment records dated from July 
2005 to March 2006, in addition to private medical records 
dated from September 2000 to December 2004.  A private 
medical record dated in September 2000 indicates that the 
Veteran was diagnosed with hypertension, and that he had a 
previous diagnosis of hypertension one year earlier.  His 
blood pressure was 192/120.  


The Veteran was afforded a VA examination in June 2009.  His 
claims file was reviewed and the Veteran's pertinent medical 
history was noted.  The examiner noted that there was no 
documentation of blood pressure problems while in service.  
Following an exhaustive examination, the examiner opined that 
the Veteran's essential hypertension was less likely than not 
caused by a result of PTSD, and that there was no permanent 
aggravation.  Rather, the examiner cited to other factors 
influencing hypertension like obesity, sedentary habits, 
dietary habits, family history, etc.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain diseases, to 
include hypertension, will be presumed to have been incurred 
or aggravated in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As for the Veteran's claim that hypertension is secondary to 
service-connected PTSD, any disability that is proximately 
due to or the result of a service-connected disease or injury 
is considered service connected, and when thus established, 
this secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  In this regard, the Board 
notes that there has been an amendment to the provisions of 
38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the United States Court of 
Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. 
App. 439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the change amounts to a substantive change in 
the regulation.  Given what appear to be substantive changes, 
and because the Veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

Here, there is evidence that the Veteran has hypertension.  
However, the competent medical evidence of record does not 
show that it is either directly related to his service or is 
secondary to his service-connected PTSD.  As noted by the VA 
examiner, his STRs did not show any blood pressure problems, 
nor has the Veteran contended that his hypertension began in 
service.  As noted above, his blood pressure reading at 
discharge from service was 138/64, which does not indicate 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1 (2009) [For VA rating purposes, "hypertension" means 
that diastolic blood pressure is predominately 90 millimeter 
(mm.) or greater; "isolated systolic hypertension" means that 
the systolic blood pressure is predominately 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm].

Here, the earliest record that indicates a diagnosis of 
hypertension is dated in 2000; that record indicates that 
there was a previous diagnosis in 1999.  There is no 
indication that the Veteran was diagnosed with hypertension 
prior to 1999, nor has he contended that there was an earlier 
diagnosis.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Thus, the lack of any 
objective evidence of hypertension for decades between the 
period of service and his claim for service connection is 
itself evidence which tends to show that this disability did 
not have its onset in service or for many years thereafter.  
A presumption of service incurrence for hypertension may not 
be made as there is no indication of any hypertension prior 
to 1999, many years after service.  38 C.F.R. §§  3.307, 
3.309.

Regarding the Veteran's contention that it is secondary to 
his PTSD, the June 2009 VA examiner opined that the Veteran's 
essential hypertension was less likely than not caused by or 
a result of PTSD, and that there was no permanent 
aggravation.  There is no opinion to the contrary.  The Board 
acknowledges the Veteran's contention that numerous medical 
treatises indicate that prolonged exposure to PTSD causes 
heart related conditions in combat veterans.  However, the 
Veteran has not provided any such medical treatises.  
Moreover, the Board notes that the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998).  Thus, even if such a treatise were 
submitted, the appellant would still need the opinion of a 
medical expert to make such treatise probative.  

Additionally, the Board notes that the Veteran himself is not 
a medical doctor and is not competent to opine that his 
hypertension is secondary to his service-connected PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
also acknowledges the Veteran's contention that a new VA 
examination is required as the examiner is not a 
cardiologist.  However, even though the examiner is not a 
cardiologist, the Veteran's representative has presented no 
evidence to demonstrate that the examiner lacks competence to 
render an opinion as to the etiology of the Veteran's 
hypertension.  

In sum, there is no competent medical evidence that provides 
a positive nexus between the Veteran's hypertension and his 
military service, including being secondary to his service-
connected PTSD; nor has the Veteran identified the existence 
of such evidence.  With no evidence of any nexus, service 
connection must be denied.  

The Board acknowledges the Veteran's belief that he has 
hypertension related to his military service, including his 
belief that his hypertension is caused by his PTSD.  However, 
there is no evidence of record showing that the Veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability, or to render competent medical opinion 
concerning the etiological relationship between his service-
connected and non-service-connected disabilities.  Espiritu, 
supra; 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability, and the etiological relationship between his 
service-connected PTSD and non-service-connected hypertension 
have no probative value. 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
hypertension that is traceable to disease or injury incurred 
in, aggravated during active military service, or otherwise 
caused or aggravated by his service connected PTSD.


ORDER

Entitlement to service connection for hypertension is denied.




REMAND

Regarding his bilateral hip and low back disabilities, the 
Veteran now contends that those disabilities are secondary to 
his service connected bilateral knee disabilities.  As noted 
in the Introduction, the Veteran was recently awarded 
service-connection for bilateral knee disabilities in a March 
2009 rating decision.

Post-service medical records indicate that the Veteran has 
been diagnosed with degenerative joint disease and 
osteoarthritis of the hips since 2000, and chronic low back 
pain with sciatica since 2005.  

The Veteran was afforded a VA orthopedic examination in 
November 2008.  At the time of the examination, the Veteran 
was not service-connected for his bilateral knee 
disabilities.  Following an exhaustive examination, the 
Veteran was diagnosed with multiple level degenerative disc 
disease with bulging superimposed osteoarthritis; grade 1-2 
anterolisthesis of L4 on L5; post-operative left total hip 
arthroplasty; and moderate degenerative changes of the right 
hip.  Since the Veteran was not service-connected for 
bilateral knee disabilities, the examiner only addressed 
whether his bilateral hip and low back disabilities were 
directly related to his military service.

In light of the Veteran now being service-connected for 
bilateral knee disabilities, and his contention that his 
bilateral hip and low back disabilities are secondary to his 
bilateral knee disabilities, the Board finds that a new VA 
examination is warranted to determine whether service 
connection is warranted on a secondary basis.

Additionally, since the Veteran has only recently contended 
that service connection for his bilateral hip and low back 
disabilities is warranted on a secondary basis, he has not 
been properly notified in accordance with the VCAA.  On 
remand, the Veteran should be sent an updated VCAA letter 
that includes notification of what is necessary to prove a 
claim based on secondary service-connection.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  Send a new VCAA notice letter to 
the Veteran and his representative 
regarding secondary service connection.  
The letter should also contain notice 
of the manner in which both disability 
ratings and effective dates are 
assigned for awards of disability 
benefits.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The Veteran and his representative 
should be given a reasonable 
opportunity to respond to the notice, 
and any additional information or 
evidence received should be associated 
with the claims file.

2.  The AOJ should thereafter schedule 
the Veteran for an orthopedic 
examination to determine whether the 
Veteran's bilateral hip and low back 
disabilities have been caused by or 
made worse by his service-connected 
bilateral knee disabilities.  The 
examiner must offer an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran's bilateral 
hip and low back disabilities have been 
caused or made worse by his service-
connected bilateral knee disabilities.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be 
incorporated into the examinations and 
associated with the claims file.  The 
AOJ should ensure that the examination 
report complies with this remand and 
answers the questions presented in the 
AOJ's examination request.  If any 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claims, to 
include denial.  See 38 C.F.R. § 3.655 
(2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


